MEMORANDUM**
Ram Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) decision finding him excludable and ordering deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). See Hose v. INS, 180 F.3d 992, 995 (9th Cir.1999). We review for substantial evidence. Barney v. Rogers, 83 F.3d 318, 320 (9th Cir.1996) (exclusion); Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000) (asylum and withholding of deportation). We deny the petition for review.
We affirm the IJ’s decision, because substantial evidence in the record supports the conclusions that Singh was excludable, see Choe v. INS, 11 F.3d 925, 933 n. 7 (9th Cir.1993) (alien bears burden of proving exclusion is not warranted), and that he failed to establish eligibility for asylum and withholding of deportation, see Pedro-Mateo, 224 F.3d at 1150-51.
Singh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.